ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent twice forged her deceased father’s name on documents needed to transfer the title of a 1995 Dodge Neon to her name. Respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent violated the following provisions of the Rules of Professional Conduct: Rules 8.4(a) (violation of the Rules of Professional Conduct), 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer), 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation), and 8.4(d) (engaging in conduct prejudicial to the administration of justice). Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Caecilie R. Schwarz, Louisiana Bar Roll number 19992, be and she hereby is suspended from the practice of law for one year and one day. All but six months of this suspension shall be deferred. It is further ordered that respondent attend the Louisiana State Bar Association’s Ethics School and make restitution to her parents’ succession in the amount of the fair market value of the 1995 Dodge Neon. Any failure of respondent to comply with these conditions, or any additional misconduct during the period of suspension, may be grounds for making the deferred portion of the suspension executory or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, *344with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.